Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 October 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Response to Restriction
2.	Applicant’s election of Group I (claims 1-11, 13, and 25) in the reply filed on 14 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Application
3.	The instant application is a national stage entry of PCT/SG2019/050045 filed 29 January 2019.  Claims 1-14, 17, 19, 21, and 24-25 are currently pending.  Claims 12, 14, 17, 19, 21, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 February 2022.  Claims 1-11, 13, and 25 are examined on the merits within.
Abstract Objections
4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The abstract of the disclosure is objected to because of the legal phraseology of “said”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections – 35 U.S.C. 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-7, 11, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mundgari et al. (RSC Advances 2016).
	Regarding instant claims 1, 4, 6-7, and 25, Mundgari et al. disclose microcapsules produced from plant spores and pollen grains.  See abstract. Sunflower pollen grains underwent alkaline lysis comprising adding a potassium hydroxide solution to the pollen grains (step a-providing 
	Regarding instant claim 2, the pollen is from the flowering plant Helianthus.  See Section 2.1.
	Regarding instant claim 3, the sunflower pollen grains are defatted.  See Section 2.1.
	Regarding instant claim 5, Mundgari et al. disclose 6% potassium hydroxide.  See Section 2.2. 
	Regarding instant claim 11, Mundgari et al. disclose the same method as instantly claimed and thus should result in the same product, i.e., a viscous aqueous gel comprising 1 to 6% SPC-MCs. 
	Thus the instant claims are anticipated by Mundgari et al. 
	
Claim Rejections – 35 U.S.C. 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-11, 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mundgari et al. (RSC Advances 2016) in view of Mundgari et al. (Scientific Reports 2016, hereinafter Mundgari Scientific).

	Regarding instant claim 2, the pollen is from the flowering plant Helianthus.  See Section 2.1.
	Regarding instant claim 3, the sunflower pollen grains are defatted.  See Section 2.1.
	Regarding instant claim 5, Mundgari et al. teach 6% potassium hydroxide.  See Section 2.2. 
	Regarding instant claim 11, Mundgari et al. teach the same method as instantly claimed and thus should result in the same product, i.e., a viscous aqueous gel comprising 1 to 6% SPC-MCs.
	Mundgari et al. do not teach step c carried out at a temperature between 10 to 30°C for 7-35 days, neutralizing the suspension, or making flexible sheets or a sponge.
	Mundgari Scientific teach that after 12 hours of alkaline lysis the sporopollenin exine capsules were washed to neutralize the alkaline residues.  See page 2.  Thus the pH should fall within 6 to 8.5. The sporopollenin exine capsules were loaded with biomacromolecules and freeze dried.  See page 3.  


Conclusion
9.	No claims are allowed at this time.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615